Title: To Thomas Jefferson from Robert R. Livingston: Editorial Note
From: 
To: 


            
            On 12 Mch., Robert R. Livingston began a letter to the president that reported on his activities in general terms, mentioning his efforts to influence Napoleon Bonaparte about Louisiana, his discussions with the Spanish ambassador concerning the Floridas, and French attitudes toward the United States and Great Britain. The next day, a Sunday, Livingston interrupted his writing to attend an afternoon reception at the Tuileries Palace. When he sat down again to resume the letter, a new topic appeared, one that dominated much of the correspondence written in Paris in the days following the gathering at the palace: at the reception, Bonaparte had startled everyone by publicly confronting Charles Whitworth, the British minister to France, about the souring relations between their two nations and the prospect of renewed war (Grainger, Amiens Truce John D. Grainger, The Amiens Truce: Britain and Bonaparte, 1801–1803, Rochester, N.Y., 2004, 174–5).
            After recounting the incident, Livingston closed his draft by returning to subjects similar to those with which he had begun the epistle, including his desire to resign his position. With the help of an unidentified assistant, he prepared two fair copies to be dispatched to the United States (to guard against accidents in transit). Livingston underscored some passages in his draft that his helper put into code by writing above the line. The amanuensis then copied the letter for Livingston’s signature, using code for the enciphered text (Document I below). Livingston himself made another clean copy of the letter, also incorporating the codes (Document II). He added a postscript to each copy.
            Jefferson received both documents at about the same time. He endorsed both, but made only one entry in his epistolary record, where he recorded the receipt of a 12 Mch. letter from Livingston on 18 May. In his endorsement on Document I, his date of receipt is obscured. Jacob Wagner also endorsed that copy, docketing its receipt on 19 May. That notation probably refers to the day on which the State Department received the document from the president, who complied with a request by Livingston that he pass its contents along to the secretary of state. Jefferson also endorsed the other version of the letter (Document II), noting its date of receipt as 18 May.
            The president decoded the encrypted passages of Document I, which in all likelihood means that it came to him first. Generally, as shown by his and the State Department’s handling of Livingston’s letter of 2 June in this volume, the first version of a dispatch to come to hand was decoded, and no effort was made to decipher duplicate versions that arrived later. Document II also has interlined decipherment, but in Madison’s hand. Whether Madison decoded the passages himself or copied Jefferson’s decipherment is not clear. (Jefferson decoded the message, as shown by spaces he left between parts of some words that were compounds made up of more than one code element.) If the president and the secretary of state both unraveled the coded text, perhaps they did so concurrently and without knowing that they were duplicating the effort of decipherment.
            Although Livingston wrote “Copy” at the top of Document I, that version in his assistant’s handwriting was not an exact duplicate of Document II. Livingston and his helper both used his draft to make their fair copies, but the clerk probably went first, and certainly followed the draft more faithfully. When his turn came, Livingston varied the wording and made some new changes to the draft (see notes to Document I). Documents I and II parallel each other, with some variation, for about the first third or so of the text—that is, the portion that Livingston composed before he went to the reception at the Tuileries on the 13th. Greater variation of wording, and also of detail, occurs in the middle of the letter where Livingston discussed the interplay between Bonaparte and Whitworth. The first consul’s reference to “vengeance that would await the breach of a solem treaty” appears only in Document II. In Document I, but not II, Whitworth gets the last word in, with an appeal to peace. In Document I, Bonaparte avowed “I must either have Malta or war,” but in the other version the remark is “if you do not evacuate Malta there will be war.” In Document II, Livingston did not label every shift of dialogue between the first consul and the British minister; in Document I, the speakers are clearly identified.
            Following the narrative of the affair at the palace, the two texts come back into closer alignment, although still with some variation. Only in Document II, for example, did Livingston relate a belief of “people about court” that the British would back down to avoid war. Whereas Document I, following the original wording of his draft, stated that “I Suffered so much on my outward passage,” in Document II Livingston’s family were the sufferers.
            Livingston probably completed Document II sometime after 14 Mch., for in it he said that news of the incident at the palace went to Britain by express “that very night”—that is, the 13th—and to other European countries “in the course of the next day.” Whitworth sent a full dispatch to Lord Hawkesbury on the 14th. As Livingston mentioned in both versions of his letter to Jefferson, he spoke with Whitworth at the reception, and the postscript to Document II indicates that they talked again sometime afterward. Whitworth was Livingston’s key source of information, for, as Livingston confessed in Document I, a “difficulty of hearing” (in his draft he originally wrote “deafness”) had prevented him from catching what was said in Whitworth’s exchange with Bonaparte. Although he said nothing of that in Document II, his condition was evident at the function at the Tuileries. A Briton who was there with Whitworth recorded in his diary that the first consul spoke with the British minister, moved on to talk briefly with a few others, then “accosted the American Minister who being very deaf did not hear, and B— was too impatient to repeat.” A British clergyman who was present remembered, almost half a century later, that after the first consul left the room, Whitworth “addressed the American Minister, who was very deaf, and repeated what had passed”—repeated, that is, a conversation that according to Whitworth had been “loud enough to be overheard by two hundred people who were present” (Oscar Browning, ed., England and Napoleon in 1803: Being the Despatches of Lord Whitworth and Others [London, 1887], 115–17; J. P. T. Bury and J. C. Barry, eds., An Englishman in Paris: 1803. The Journal of Bertie Greatheed [London, 1953], 93; “Bonaparte and Lord Whitworth,” Notes and Queries, 5 [1852], 313–14).
            From Whitworth sometime after the incident at the Tuileries, Livingston learned that the most striking detail of his narrative, Bonaparte’s stark ultimatum of “Malta or war,” had not actually been uttered at the palace assembly. Rather, as Livingston noted in his postscripts to both versions of his letter to Jefferson, that declaration was from “a private conversation” (Documents I and II). Malta did come up in the exchange between Bonaparte and Whitworth at the reception, and Bonaparte predicted that a failure by Britain to comply with the terms of the Amiens treaty would result in a great storm or tempest. It was in a meeting with Talleyrand two days earlier, however, that Whitworth had learned of the first consul’s resolution to consider a refusal by Britain to evacuate Malta as “a commencement of hostilities” (Browning, England and Napoleon, 112, 116; Correspondance de Napoléon 1er: publiée par ordre de l’Empereur Napoléon III, 32 vols. [Paris, 1858–70], 8:247, 250–1; Bury and Barry, eds., Englishman in Paris, 93–4; “Bonaparte and Lord Whitworth,” 314; Grainger, Amiens Truce John D. Grainger, The Amiens Truce: Britain and Bonaparte, 1801–1803, Rochester, N.Y., 2004, 171–2).
            Tension between the two nations had been mounting for several weeks. The British government objected to actions by the French in Italy, Switzerland, and Holland, suspected that a reoccupation of Egypt, with an intention of pushing on into India, was in the offing, and worried that a concentration of French troops and ships in northern France and Holland foretold an invasion of Ireland or Britain. For its part, the French government was alarmed by recent steps to augment British forces as well as by the halting of the withdrawal from Malta. According to the British clergyman’s recollections years later, Bonaparte never raised his voice to Whitworth, who “smiled very courteously” at one point in the conversation, and the British diplomat even made a small joke about the confrontation after Bonaparte left the room. Whitworth, however, believed that the incident was a demonstration of the “violence” of Bonaparte’s temper and reported to Hawkesbury that the first consul had appeared to be “under very considerable agitation.” The British diarist noted that the French leader’s “eyes roved about the room” as he confronted Whitworth, he shifted his weight “from leg to leg,” and he “gave threatening shakes of his head.” By more than one account, including official French versions of the affair sent to the nation’s envoys in London and St. Petersburg, Bonaparte declared that in the eyes of both God and men—“aux yeux de Dieu et des hommes”—the responsibility for a breach of peace would fall on the British if they failed to meet their responsibilities under the treaty. French citizens could be killed but never intimidated, he asserted to Whitworth and all who overheard: “England will weep tears of blood if she goes to war,” he reportedly said afterward. Talleyrand downplayed the incident, but the British government responded by strengthening the force of the Royal Navy in the English Channel and the North Sea (“Bonaparte and Lord Whitworth,” 313–4; Browning, England and Napoleon, 116, 126–8; Bury and Barry, eds., Englishman in Paris, 94; Correspondance de Napoléon, 247, 251; Grainger, Amiens Truce John D. Grainger, The Amiens Truce: Britain and Bonaparte, 1801–1803, Rochester, N.Y., 2004, 154–77, 189).
            A shortened version of Livingston’s is in the records of the United States Senate, filed with a message from Jefferson of October 1803 but likely conveyed to the Senate at some other time (Document III). Evidently working in haste without time to make a clean copy, clerks used Document I to make that extract. They omitted Livingston’s postscript but retained the underlining he had used to mark the sentence to which it pertained. As a result, in Document III Bonaparte appears not only to have delivered an ultimatum at the public gathering in front of the diplomatic corps and other guests, but to have given it a particularly menacing emphasis unintended by Livingston: “I must either have Malta or War.” Among the passages left out of the extract were Livingston’s admission that he had not heard the exchanges between Whitworth and Bonaparte because of his hearing loss, and his wish to resign his position. The clerks also misread Livingston’s assistant’s handwriting and gave the date of the British crown’s message to Parliament as the “1st” rather than the “8th” of March. The version of Livingston’s letter received by the Senate became, however, for all its faults, an official account of Bonaparte’s conduct at the Tuileries Palace on 13 Mch. It appeared in print in the American State Papers (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States, Washington, D.C., 1832–61, 38 vols., Foreign Relations, 2:547; TJ to the Senate, 17 Oct. 1803).
          